Case 1:16-cv-01158-JTN-SJB ECF No. 268, PageID.3006 Filed 01/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 TESLA, INC., a Delaware corporation,

                               Plaintiff,
                                                            Case No. 1:16-cv-1158
                    v.
                                                            Hon. Janet T. Neff
 JOCELYN BENSON, in her official capacity as
 Secretary of State and Chief Motor Vehicle
 Administrator; DANA NESSEL, in her official
 capacity as Attorney General; and GRETCHEN
 WHITMER, in her official capacity as Governor,

                               Defendants.


                                     ORDER OF DISMISSAL

       Upon consideration of the Joint Stipulation and Motion for Entry of Dismissal, and

pursuant to Federal Rule of Civil Procedure 41(a)(2), this action is hereby dismissed.

       IT IS SO ORDERED.



Date: _______________________
        January 22, 2020                                    ___________________________
                                                              /s/ Janet T. Neff
                                                            HON. JANET T. NEFF
                                                            United States District Judge
